 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                               No. 2:19-CV-0313-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaints (ECF No. 20),

19   Plaintiff’s emergency motions under Rule 7 (ECF Nos. 31 and 33), and Plaintiff’s motion for

20   refund (ECF No. 32). For the reasons set forth below, Plaintiff will be provided leave to amend

21   to file a second amended complaint, clearly outlining his claims for relief in a single,

22   unambiguous, document.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named two Defendants: (1) State of California and (2) CDCR.

 3   Plaintiff alleges “violation of Plaintiff’s constitutional rights to access court and ADA act federal

 4   law. On Defendant on (sic) signature I in here submitted on Defendant own signature and names

 5   of individuals enclosed.” ECF No. 20. Any additional claims Plaintiff attempts to raise are

 6   unclear.

 7

 8                                             III. ANALYSIS

 9            A.    Federal Rules of Civil Procedure Rule 8

10                  The Federal Rules of Civil Procedure require complaints contain a “…short and

11   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

12   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

13   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

14   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

15   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

16   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

17   degree of particularity, overt acts by specific defendants which support the claims, vague and

18   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

19   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

20   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at
21   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

22   2009).

23                  Here, Plaintiff fails to meet the pleading standard. It is wholly unclear what

24   alleged constitutional violation occurred and the complaint is completely void of factual

25   allegations. In other words, Plaintiff fails to provide any facts to support any alleged

26   constitutional violation. For that reason, Plaintiff’s complaint fails to meet Rule 8.
27   ///

28   ///
                                                        3
 1          B.      Eleventh Amendment Immunity

 2                  Even if Plaintiff had identified constitutional violations supported by factual detail,

 3   the complaint would still fail to pass screening because both Defendants are immune under the

 4   Eleventh Amendment.

 5                  The Eleventh Amendment prohibits federal courts from hearing suits brought

 6   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

 7   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition

 8   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t

 9   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

10   Cir. 1989). A state’s agency responsible for incarceration and correction of prisoners is a state

11   agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782

12   (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

13                  The Eleventh Amendment also bars actions seeking damages from state officials

14   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

15   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam). The Eleventh Amendment does not,

16   however, bar suits against state officials acting in their personal capacities. See id. Under the

17   doctrine of Ex Parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does not bar suits for

18   prospective declaratory or injunctive relief against state officials in their official capacities. See

19   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). The Eleventh Amendment also does

20   not bar suits against cities and counties. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690
21   n.54 (1978).

22                  Here, Plaintiff has named the State of California and the California Department of

23   Corrections. Both Defendants are immune from suit under the Eleventh Amendment. Plaintiff

24   would be unable to amend the complaint to remedy this defect.

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                IV. AMENDING THE COMPLAINT

 2                  Because it is unclear which document Plaintiff intended as his first amended

 3   complaint, and because both documents suffer curable deficiencies, Plaintiff will be provided

 4   leave to amend to file a second amended complaint. Plaintiff is instructed that he must file a

 5   single document outlining his claims for relief. Plaintiff must be sure to cure the deficiencies

 6   outlined above in any amended complaint he choses to file. Plaintiff must satisfy the Rule 8

 7   pleading standard and Plaintiff must name individual defendants who are not immune under the

 8   Eleventh Amendment.

 9                  Additionally, Plaintiff is informed that, as a general rule, an amended complaint

10   supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

11   Thus, following dismissal with leave to amend, all claims alleged in the original complaint which

12   are not alleged in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th

13   Cir. 1987). Therefore, if plaintiff amends the complaint, the court cannot refer to the prior

14   pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

15   amended complaint must be complete in itself without reference to any prior pleading. See id.

16                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

17   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

18   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

19   each named defendant is involved, and must set forth some affirmative link or connection

20   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
21   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

22                  Finally, plaintiff is warned that failure to file an amended complaint within the

23   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

24   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

25   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

26   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).
27   ///

28   ///
                                                       5
 1                                  V. MISCELLANEOUS MOTIONS

 2                   Plaintiff’s emergency motions under Rule 7(b) (ECF Nos. 31 and 33) and

 3   Plaintiff’s motion for a refund (ECF No. 32) relate to Plaintiff’s desire for this case to proceed.

 4   As this Court is providing Plaintiff leave to amend to file a second amended complaint both

 5   motions are denied as unnecessary.

 6

 7                                           VI. CONCLUSION

 8                   Accordingly, IT IS HEREBY ORDERED that:

 9                   1.      Plaintiff’s first amended complaints (ECF No. 20) is DISMISSED with

10   leave to amend; and

11                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

12   of service of this order;

13                   3.      Plaintiff’s emergency motions under Rule 7(b) (ECF Nos. 31 and 33) are

14   DENIED as unnecessary; and

15                   4.      Plaintiff’s motion for refund (ECF No. 32) is DENIED as unnecessary.

16

17

18   Dated: September 9, 2019
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        6
